The employer and carrier appeal from an award of death benefits, raising the questions oj: accident and causal relation. Decedent was a delivery man. On May 2, 1960¡ he made his morning deliveries as usual. At about noon he was directed by the employer to remove four 50-pound cartons from one truck and put them in another. This involved lifting the cartons from the truck, placing them upon a ¡dolly, moving the dolly about 50 feet to the other truck, and lifting the cartons from the dolly to the second truck. Decedent reported to his superior: “I have done it. Now, what else have you got?” Almost immediately thereafter decedent collapsed and died. Although suffering from arteriosclerosis, the cause of death was coronary thrombosis. There is no direct evidence that anyone saw decedent actually transfer the cartons from one truck to the other. However, upon evidence that decedent *741frequently performed such an operation, that he was instructed to do so shortly prior to his death, and that he reported that he had “ done it ”, the board could properly find, as it did, that he had transferred the cartons and that the operation “was strenuous, resulting in a coronary thrombosis”. There is adequate medical evidence of causal relationship. The award is supported by substantial evidence. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.